Citation Nr: 1711844	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-19 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the appellant qualifies as a surviving spouse for the purposes of eligibility for VA benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  He died in December 2007.  The appellant appeals to be recognized as his surviving spouse for VA benefits purposes.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in August 2015.  

Concerning another matter, the appellant disagreed with a November 2016 RO burial benefits decision in December 2016, and a statement of the case has not yet been issued.  However, in late January 2017, the RO communicated to the appellant that it was taking action on this matter, and waiting for a response from her, within 60 days, on the matter of whether she would like a decision review officer to review her appeal.  While 60 days have just passed, it is quite possible that any response she submitted has not been uploaded into VBMS yet.  Accordingly, the Board finds that it would not be prudent to remand this matter for issuance of a statement of the case, in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  

Alabama Department of Veterans Affairs had been the appellant's representative but the appellant timely changed her representative to Texas Veterans Commission in March 2017. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board remanded the case to the RO in August 2015 to have the RO schedule the appellant for a Travel Board hearing, with notification to be to her at her latest address of record.  Thereafter in April 2016, a decision review officer advised the RO to set up a Travel Board hearing.  However, that action was never taken.  Instead, the appeal was returned to the Board without scheduling a hearing.  Accordingly, remand for that action is required.  RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  VA apologizes to the appellant for the delay in this action.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing, and notify her of the scheduled hearing at her latest address of record.  After the hearing is conducted, or in the event she cancels the hearing or fails to report for the hearing, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




